J-A31017-16

                                  2017 PA Super 262


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    ANGEL RIBOT                                :   No. 1190 EDA 2015

                     Appeal from the Order March 27, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009168-2014


BEFORE: BENDER, P.J.E., MOULTON, and FITZGERALD*, JJ.

CONCURRING STATEMENT BY FITZGERALD, J.:                 FILED AUGUST 15, 2017

        I agree with the majority that the best evidence rule does not preclude

the admission of testimony that Appellant was in possession of the buy

money. However, I believe the trial court acted within its discretion when it

credited Appellant’s evidence of a written policy requiring that the buy

money be photocopied over the testimony regarding a change in policy.

Thus, there was an adequate basis for the trial court to find a violation of

departmental policy, which could give rise to a sanction.          However, the

preclusion of all testimony regarding the buy money appears to be a drastic

remedy that is not supported by the circumstances of this case.         Thus, I

concur in the result.


____________________________________________


*
    Former Justice specially assigned to the Superior Court.